on state’s motion for rehearing.
LATTIMORE, Judge.
— We know of no rule of procedure under which the state, any more than the accused, may be permitted to change the recitals of a statement of facts or of a bill of exception, after same has been agreed to by the parties, approved by the trial court, filed and brought to this court upon appeal, nor to contradict such recitals by ex parte affidavits filed here. Statement of facts and bills of exception in criminal cases which manifest errors, costly either to the state or the accused should be carefully examined and scrutinized before leaving the court a quo, in which alone is there the right and power to make change in same. Manifestly, the statement of facts in this case certifies that the affidavit for search warrant and the warrant were introduced in evidence. They appear in the statement of facts. If they were only offered for the consideration of the court, and were not in fact put before the jury, the record could easily have. been made to so show. We have often called attention to this need of pare in the preparation of records on the part of officers of the trial courts.
Believing the case correctly disposed of on the record before us in the former opinion on rehearing, the state’s motion for rehearing will be overruled.

Overruled.